DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2 December 2020 has been entered.

Response to Arguments
Applicant's arguments filed 2 December 2020 have been fully considered but they are not persuasive. 
Applicant argues that the terminals of the light source module and the driving module in claim 1 are different from the anode of LED1, the cathodes of LEDI to LED4, the output of 12 and the anodes of the transistors 52 in 31, 32, 33 and 34 of Kim.  The examiner respectfully disagrees.  “Terminal” is defined by Oxford English Dictionary as “a part or structure situated at or forming the end, or an end, of something.  Any of the points in an electrical circuit or device at which an electrical connection may be made; a part of a device or circuit forming such a point, esp. the electrical contacts of a battery” (https://www.oed.com/view/Entry/199419?redirectedFrom=terminal#eid).  Anodes, cathodes, and rectifying circuit outputs are terminals because they are all points at which an electrical connection is made (to the LEDs, to the transistor, and to the rectifier). 
.
Applicant’s arguments, see page 5, filed 2 December 2020, with respect to rejections under 35 USC 112(a) and 35 USC 112(b) have been fully considered and are persuasive.  The rejection of 3 September 2020 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20140107838 A) in view of Park (WO 2014/185585 A1) and Choi et al. (US 2012/0062131 A1).
Note:  citations to Kim refer to US 2016/0007418 A1, citations to Park refer to the attached translation.
With respect to claim 1:	Kim teaches an LED lighting apparatus (Fig. 1) comprising: a light source module (10) comprising a rectified voltage input terminal (anode of LED1) and a plurality of light source module terminals (cathodes of LED1, LED2, LED3, LED4); and a driving module (12+14) comprising a rectified voltage providing terminal (output of 12) and a plurality of driving module terminals (anodes of transistors 52 in 31, 32, 33, 34), wherein, for the assembly of the light source module and the driving module, the rectified voltage input terminal is electrically connected to the rectified voltage providing terminal (see Fig. 1) and the plurality of light source module terminals are electrically connected to the plurality of driving module terminals, respectively, (see Fig. 1), wherein the light source module (10) comprising a lighting unit which has LEDs divided into a plurality of 
Kim does not specifically teach “a capacitor connected in parallel to one or more LED groups among the plurality of LED groups through the plurality of driving module terminals, charged with the rectified voltage, and configured to provide a discharge current for flicker reduction to the one or more LED groups; and a plurality of diodes installed for the respective channel terminals of the driver, and configured to block a reverse current flow in which the discharge current flows through the channel terminals via the driver”.
However, Park teaches “a capacitor (312, 322, 332) connected in parallel to one or more LED groups among the plurality of LED groups (313, 323, 333) through the plurality of driving module (400) terminals (terminals connecting 300 and 400), charged with the rectified voltage (from rectifying 200), and configured to provide a discharge current for flicker reduction to the one or more LED groups (Fig. 1; see page 8 under “advantageous effects” header); and a plurality of diodes installed for the respective channel terminals of the driver (311, 321, 331), and configured to block a reverse current flow in which the 
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting apparatus of Kim with the capacitors and diodes of Park in order to reduce flicker and protect against backflow (Park pages 8, 9).
Kim does not specifically teach a light source module configured by a first substrate comprising a rectified voltage input terminal, wherein the plurality of LED groups are mounted on the first substrate, a driving module configured by a second substrate comprising a rectified voltage providing terminal and a plurality of driving module terminals, wherein the power supply unit, the driver, the capacitor and the plurality of diodes are mounted on the second substrate.
However, Choi teaches a light source module (300) configured by a first substrate (70) comprising a rectified voltage input terminal (terminal receiving Vo into 300 (Fig. 2); see Fig. 7), wherein the plurality of LED groups (300) are mounted on the first substrate (paragraphs 92-94), a driving module configured by a second substrate (30; note that 30 comprises 100, 500, and 700; see paragraph 80) comprising a rectified voltage providing terminal (Dout (Fig. 2)) and a plurality of driving module terminals (terminals receiving I1, I2, I3, I4 into 700 (Fig. 2)), wherein the power supply unit (100), the driver (700), the capacitor (C1) and the plurality of diodes (D1-D4) are mounted on the second substrate (paragraph 96).
It would have been obvious at the time the application was effectively filed to place the light source module and driving module on different substrates so that they could be placed in different positions (Choi paragraphs 92-94, 96).

With respect to claim 3:	Kim teaches “wherein the driving module further comprises a sensing resistor connected to the current path of the driver (Rs), and the sensing resistor provides a sensing voltage for regulating the driving current of the current path (paragraph 37)”.
With respect to claim 4:	Kim teaches “wherein the driver provides the current path and regulates the driving current of the current path by comparing (with comparators 50) reference voltages set for the respective LED groups (VREF1-VREF4) to the sensing voltage of the sensing resistor (see Fig. 1)”.
With respect to claim 5: 	Kim does not specifically teach ““wherein the driver comprises the plurality of capacitors, each of the capacitors is connected in parallel to the respective LED groups”.
Park teaches “wherein the driver comprises the plurality of capacitors, each of the capacitors is connected in parallel to the respective LED groups (see Fig. 1)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting apparatus of Kim with the capacitors and diodes of Park in order to reduce flicker and protect against backflow (Park pages 8, 9).

Kim does not specifically teach “the driving module comprises the capacitors corresponding to the number of the sets, and the capacitors are connected in parallel to the respective sets”.
Park teaches “the driving module comprises the capacitors corresponding to the number of the sets (see Fig. 1), and the capacitors are connected in parallel to the respective sets (see Fig. 1)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting apparatus of Kim with the capacitors and diodes of Park in order to reduce flicker and protect against backflow (Park pages 8, 9).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Park, and Choi as applied to claim 1 above, and further in view of Sakuragi et al. (US 2013/0200802 A1).
With respect to claim 7:	Kim teaches of wherein the light source module (10) comprising a lighting unit which has LEDs divided into a plurality of LED groups (LED1, LED2, LED3, LED4) and comprises a rectified voltage input terminal (terminal connecting 10 to 12) and a plurality of light source module terminals (terminals connecting LED1-LED4 to 14), as applied to claim 1 above.
Kim does not specifically teach “wherein the capacitor is connected in parallel to the entire diode groups”.
However, Sakuragi teaches “wherein the capacitor (111) is connected in parallel (see Fig. 2) to the entire diode groups (11, 12, 13, 14)”.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL J LEE/Examiner, Art Unit 2875                         

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875